EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Craig Sherburne on 24 March 2021.
The application has been amended as follows:

In the claims:
Claim 1: An epicutaneous test plaster comprising 
A support lattice of absorbent paper adhered with a moisture barrier layer containing a first multiplicity of holes, 
A flexible carrier lattice containing a second multiplicity of holes, said flexible carrier lattice including an adhesive layer for removable adhesion of the epicutaneous plaster to a skin portion; 
a removable cover layer extending over all the adhesive layer of said flexible carrier lattice, and 
a plurality of test chambers distributed over the support lattice of absorbent paper adhered with a moisture barrier layer; 
wherein the second multiplicity of holes on the flexible carrier lattice is greater than the first multiplicity of holes on the support lattice of absorbent paper adhered with a moisture barrier; 

wherein the plurality of test chambers are formed by way of a first subset of the second multiplicity of holes in the flexible carrier lattice, wherein each hole of the first subset of the second multiplicity of holes describes 
wherein a second subset of the second multiplicity of holes in the flexible carrier lattice align with [[a]] the first multiplicity of holes on the support lattice; and 
wherein the removable cover layer is removably secured by way of the adhesive layer of the flexible carrier lattice.
	Claim 7: An epicutaneous test plaster comprising 
A support lattice comprising a moisture barrier layer containing a first multiplicity of holes, 
A flexible carrier lattice containing a second multiplicity of holes, said flexible carrier lattice including an adhesive layer for removable adhesion of the epicutaneous plaster to a skin portion; 
a removable cover layer extending over all the adhesive layer of said flexible carrier lattice, and 
a plurality of test chambers distributed over the support lattice; 
wherein the second multiplicity of holes on the flexible carrier lattice is greater than the first multiplicity of holes on the support lattice; 
wherein said flexible carrier lattice is adhered to the support lattice; 
wherein the plurality of test chambers are formed by way of a first subset of the second multiplicity of holes in the flexible carrier lattice, wherein each hole of the first subset of the second multiplicity of holes describes 
wherein a second subset of the second multiplicity of holes in the flexible carrier lattice align with [[a]] the first multiplicity of holes on the support lattice; and 
wherein the removable cover layer is removably secured by way of the adhesive layer of the flexible carrier lattice.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1 and 7 have been amended to overcome the rejections under 35 U.S.C. 112(b) set forth the in the previous office action. Applicant’s remarks regarding the 35 U.S.C. 103 rejection of claims 1, 2, 7, and 8 of Applicant Remarks were deemed persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.P.L./Examiner, Art Unit 3791         

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791